Citation Nr: 9934287	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
connection for diabetes mellitus has been presented.

2.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
presented.

3.  Entitlement to service connection for arthritis of the 
hands, feet, and hips.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression and anxiety.

5.  Entitlement to special monthly pension by reason of need 
for the aid and attendance of another person or by reason of 
being housebound due to disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which the RO 
determined that new and material evidence sufficient to 
reopen previously denied claims for service connection for 
diabetes and PTSD had not been presented; in which service 
connection for arthritis of the hands, feet, and hips, and 
for an acquired psychiatric disorder was denied; and in which 
entitlement to special monthly pension by reason of the need 
for the aid and attendance of another person or by reason of 
being housebound due to disability was denied.

The claim for entitlement to service connection for arthritis 
of the hips and left foot is the subject of a remand 
following this decision.

The Board notes that this case was remanded in September 1997 
and April 1999 for further development including, in 
September 1997, to obtain private and VA treatment records 
and to proffer the veteran a VA examination for housebound 
status or permanent need for regular aid and attendance; and, 
in April 1999, to proffer the veteran an opportunity to 
testify before a member of the Board.  The claims file now 
contains copies of letters to the Louisiana War Veterans Home 
requesting copies of records of treatment accorded the 
veteran, copies of records of treatment the veteran was 
accorded at the VA Medical Center (MC) in New Orleans through 
March 1998, the report of a VA examination for aid and 
attendance or housebound status, dated in February 1998, and 
the transcript of a hearing conducted in July 1999 before the 
undersigned member of the Board sitting in New Orleans, 
Louisiana.  The Board thus finds that the terms of the 
September 1997 and April 1999 remands have been met.


FINDINGS OF FACT

1.  By a decision dated in July 1991, the Board denied 
service connection for diabetes and PTSD.

2.  The veteran did not appeal the July 1991 decision of the 
Board.

3.  Since July 1991, the veteran has submitted his own 
statements and medical evidence, some of which is new but not 
material, in that none of it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection of diabetes mellitus.

4.  A May 1996 report of a VA general medical examination of 
the veteran includes a diagnosis of PTSD.

5.  The veteran has testified that while on active service in 
Vietnam he experienced stressful incidents and was referred 
for psychiatric treatment wherein he was diagnosed with 
"fatigue."

6.  In a July 1987 psychological evaluation, a private 
examiner opined that the symptoms of the veteran's 
psychiatric disability-then described as manifesting in both 
PTSD and schizophrenia-appeared to have had their onset 
during the veteran's active service in Vietnam.

7.  The veteran has not presented competent medical evidence 
that he has a diagnosis of arthritis of the hands or right 
foot.

8.  The veteran has presented medical evidence, in the form 
of a May 1996 VA examination report for mental disorders, 
that he has diagnoses of schizophrenia, paranoid type, and 
major depression, recurrent.

9.  The veteran is in receipt of nonservice-connected pension 
based on permanent and total disability, has averred that he 
requires the regular aid and attendance of another by reason 
of physical and psychiatric disability, and has presented 
evidence of receipt of an intermediate level of care at the 
Louisiana War Veterans Home.


CONCLUSIONS OF LAW

1.  The denial of service connection for diabetes mellitus 
and PTSD by the Board in July 1991 is final.  38 U.S.C.A. 
§§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (1999).

2.  The claim for entitlement to service connection for 
diabetes mellitus is not reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5107, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156, 20.1105 (1999).

3.  The claim for entitlement to service connection for PTSD 
is reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156, 20.1105 (1999).

4.  The claim for entitlement to PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996 (per curiam) 
(table).

5.  The claim for entitlement to service connection for 
arthritis of the hands and right foot is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

6.  The claim for entitlement to service connection for 
schizophrenia, paranoid type, and major depression, 
recurrent, is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 Fed. 604 
(Fed. Cir. 1996 (per curiam) (table).

7.  The claim for special monthly pension based on the need 
for aid and attendance of another person or by reason of 
being housebound due to disability is well grounded.  
38 U.S.C.A. § 5107 (West 1991); King v. Brown, 5 Vet. App. 
19, 21 (1993), See also Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the appealed the RO's denial of claims for 
service connection for PTSD and diabetes to the Board.  In 
July 1991, the Board issued a decision denying entitlement to 
service connection for PTSD and diabetes mellitus.  The 
veteran did not appeal this decision, which is final.  
38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (1999).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The unappealed, July 
1991 Board decision is the last prior final decision 
concerning the claims for service connection of PTSD and 
diabetes mellitus.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 C.F.R. 
§§ 3.104(a), 3.156 (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the July 1991 decision with regard to 
the veteran's claim for service connection for diabetes 
mellitus and PTSD includes the veteran's statements and 
testimony; records of VA treatment dated from November 1995 
through March 1998; notice that the veteran was hospitalized 
at Louisiana War Veterans Home from March 1996; and VA 
examinations dated in May 1996 and February 1998.

A.  Diabetes Mellitus

For reasons explained below, the Board finds that, while some 
of the evidence submitted since the prior, July 1991, Board 
denial is new, none of it is material.

The veteran has submitted his own statements, including his 
July 1999 testimony before the undersigned member of the 
Board.  However, his statements are essentially duplicative 
of those statements he made in his original, August 1989, 
claim and are not, therefore, new.  Where the evidence is not 
new, it is not necessary to determine whether it is 
"material."  Bielby v. Brown, 7 Vet. App. 260, 264 (1994); 
see also Manio, 1 Vet. App. at 145.

VA treatment records and examination reports, and the notice 
of hospitalization at Louisiana War Veterans Home are new, in 
that they have not before been of record and were not, 
therefore, considered by the Board in its July 1991 decision.  
Nonetheless, for reasons delineated below, they are not 
material.

The November 1995 through March 1998 VA treatment records, 
notice that the veteran was hospitalized at Louisiana War 
Veterans Home from March 1996, and May 1996 and February 1998 
VA examination reports document diagnosis of and treatment 
for diabetes mellitus.  However, they contain no medical 
evidence, statements, or opinions establishing a causal link, 
or nexus, between his diabetes mellitus and his active 
service.  Thus, they cannot be so significant as to require 
consideration to fairly decide the merits of the claim.

The veteran has offered his own statements regarding when and 
to what extent his diabetes mellitus manifested itself.  
However, the record does not show that the veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature of his 
diabetes mellitus, or its etiologic relationship to his 
active service.  Consequently, his statements are credible 
with regard to his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purpose of showing a nexus between current complaints and 
service for the purposes of reopening the previously denied 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As none of the evidence added to the record since the July 
1991 final decision concerning his claim for service 
connection diabetes mellitus, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the veteran currently 
suffers from diabetes mellitus that is related to his active 
duty service, the Board consequently concludes that the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for diabetes mellitus.  Therefore, the 
Board finds that the previously denied claim for service 
connection for diabetes mellitus is not reopened by the 
submission of new and material evidence.

B.  PTSD

Evidence received since the July 1991 Board decision with 
regard to the veteran's claim for service connection for PTSD 
includes a May 1996 VA general medical examination report 
which contains a diagnosis of PTSD.  This report was not 
considered in the previous denial.  It contains diagnosis of 
PTSD, which had not previously been the case.  As such, this 
evidence is both new and material.

As the May 1996 VA examination report is new evidence of a 
diagnosis of PTSD, it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for PTSD.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, for reasons delineated further, below, the 
Board finds the claim to be well-grounded.  Hence, it is 
being remanded for further development.  Consequently, the 
Board concludes that the veteran is not prejudiced by its 
determination that this claim is well grounded.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for PTSD is well grounded.  See Hodge and Winters, 
supra.  The Board will discuss this in the following section.

II.  Whether the Claims for Service Connection of
Arthritis of the Hands and Right Foot,
PTSD, and a Psychiatric Disorder to Include Depression and 
Anxiety;
and for Entitlement to Special Monthly Pension
are Well-Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis and psychoses are among those chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(1999).

A.  Arthritis of the Hands and Right Foot

The veteran argues that he has arthritis of the hands, feet, 
and hips that is the result of his active service.  As 
discussed above, in the Introduction, the claim for service 
connection for arthritis of the hips and left foot is the 
subject of a remand.  The Board will here only address the 
claim for service connection for arthritis of the hands and 
right foot.

The record does not contain competent medical evidence that 
the veteran has a diagnosis of arthritis of the hands or 
right foot.  While, the February 1998 and May 1996 VA 
examination reports reveal complaints of numbness in the 
hands and feet, especially on the right, the examiners 
diagnosed arthritis only in the hips, left knee, and left 
foot.  The medical evidence of record shows, rather, that the 
veteran has also been diagnosed with diabetic neuropathy and 
gout.  Without evidence of a current disability - in this 
case, arthritis of the hands and right foot -- the veteran's 
claim is not well grounded.

The veteran has presented his own statements averring that he 
has arthritis of the hands and right foot that is linked to 
his service.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his disabilities or their etiologic relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing diagnosis of current disability or a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

As the veteran has presented no evidence, other than his own 
allegations, to establish that he has current arthritis of 
the hands or right foot, his claim for service connection for 
arthritis of the hands and right foot is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.

B.  PTSD; and Schizophrenia, Paranoid Type; and Major 
Depression, Recurrent

The Board finds that the veteran has presented well-grounded 
claims concerning his claims for service connection for PTSD 
and for an acquired psychiatric disorder to include anxiety 
and depression, within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza, supra.

First, he has presented competent medical evidence, in the 
form of a May 1996 VA general medical examination report, of 
a diagnosis of PTSD, and in the form of a May 1996 VA 
examination for mental disorders, of diagnoses of 
schizophrenia, paranoid type, and major depression, 
recurrent.

Second, the claims file contains statements of specific and 
general stressors which the veteran avers he experienced 
while on active duty in Vietnam.  For example, in July 1999, 
the veteran testified before the undersigned member of the 
Board that he was stationed at Cam Ranh Bay and worked with 
the Red Horse Civilian Engineers.  He was, among other 
things, an equipment operator and, in that capacity, he was 
ordered off base to load a piece of equipment on to a tractor 
trailer to return it to base.  Apparently, this was at night, 
and he was sent without weapons, flak vest, or other 
protection, including accompanying armed personnel.  Military 
police were assigned to protect him, but they did not remain 
on scene.  He testified that when his floodlights went out he 
became terrified that the Viet Cong had found him and he was 
going to be killed.  He further testified that the base at 
which he was stationed in Vietnam was subject to constant 
attack.  Other documents in the claims file show that he 
witnessed the explosion of a bus, and that he participated in 
convoys.  In addition, he testified that he was referred to 
psychiatric in service and was diagnosed with "fatigue."

The Board notes that the veteran's testimony and statements 
are sufficient for the purposes of well-grounding his claim.

Third, the veteran has presented competent medical evidence 
of a nexus between his currently diagnosed PTSD and his 
active service, and between his currently diagnosed 
schizophrenia, paranoid type, and major depression, 
recurrent, and his active service.  A VA psychological 
evaluation, dated in November 1987, is of record and reveals 
that the veteran's clinical psychiatric test results are 
consistent with PTSD, with a validity score also consistent 
with PTSD.  In arriving at these findings, the examiner 
recorded stressors, as reported by the veteran, of incidents 
the veteran experienced while on active duty in Vietnam.  A 
private psychological evaluation, dated in July 1987, is also 
of record and contains the following opinion:

[The veteran] displays sufficient 
symptoms to warrant a diagnosis of 
Schizophrenia, Paranoid Type.  However, 
it appears that the onset of the disorder 
was during his Vietnam tour and that it 
coincided with heavy use of drugs as well 
as exposure to traumatic levels of 
stress.  In a case such as this, the 
differential diagnosis between 
Schizophrenia and PTSD is very difficult; 
indeed, it is probable that this veteran 
manifests both conditions.

In conclusion, the veteran has provided competent medical 
evidence of current diagnoses, in this case, of PTSD and of 
schizophrenia, paranoid type, and major depression, 
recurrent, and of a nexus between these currently diagnosed 
psychiatric disabilities and his active service; and as he 
has testified as to the stressors, stressful incidents, and 
inservice treatment he experienced while on active service 
concerning these disabilities.  Thus, the Board finds he has 
presented well-grounded claims for service connection for 
PTSD, and for schizophrenia, paranoid type, and major 
depression, recurrent, claimed as an acquired psychiatric 
disorder, within the meaning of Caluza, supra.

C.  Entitlement to Special Monthly Pension

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  In this case, the veteran is receiving VA pension 
benefits.  His basic entitlement to pension is presumed.

Increased pension is payable to a veteran who requires the 
aid and attendance of another person or who is housebound.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.351(a)(1) 
(1999).  The veteran has averred that he needs regular aid 
and attendance.  As above noted, this assertion must be taken 
as credible for the purpose of determining whether the claim 
is well grounded.  King, supra.  Moreover, the record 
contains a "nursing home status statement" from the 
Louisiana Department of Veterans Affairs, received by the RO 
in April 1996, which indicates that he was then receiving 
intermediate level of care at the Louisiana War Veterans 
Home.  

The Board finds that he has presented a well-grounded claim 
for special monthly pension by reason of need for aid and 
attendance of another person or by reason of being housebound 
due to disability.

III.  Duty under 38 U.S.C.A. § 5103(a) (West 1991)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  In addition, VA 
has a duty under 38 U.S.C.A. § 5103(a) to advise a claimant 
of the new and material evidence needed to complete his claim 
for benefits.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
These obligations depend on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

In the present case, the Board has declined to reopen the 
previously denied claim for diabetes mellitus.  In addition, 
the veteran's claim for entitlement to service connection for 
arthritis of the hands and right foot have been found to be 
not well-grounded.  The RO fulfilled its obligations under 
38 U.S.C.A. § 5103(a), as defined by Graves and Robinette, 
supra, in its statements of the case, which informed the 
veteran of the reasons his claims had been denied, and in its 
supplemental statements of the case.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to reopen his previously denied claim for service connection 
for diabetes mellitus, and to make his claim for service 
connection for arthritis of the hands and right foot well-
grounded.

Unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claims well 
grounded.  The Board notes that the record includes a letter 
from the Social Security Administration (SSA), dated in 
January 1998, notifying the veteran that he is entitlement to 
SSA disability benefits effective in November 1994.  It is 
neither contended nor shown, however, that the SSA records 
would be pertinent to the claims for service connection for 
diabetes mellitus or for arthritis.  Even if obtained, 
records documenting treatment and disability in 1994 would 
have no bearing on the diagnoses and treatment the veteran 
received in service or immediately following and within the 
one-year presumptive period after discharge.  Thus, the Board 
concludes that VA has met its obligation under 38 U.S.C.A. 
§ 5103(a).


ORDER

The claim for service connection for diabetes mellitus is not 
reopened; the benefits sought on appeal remain denied.

The previously denied claim for service connection for PTSD 
is reopened and is found to be well-grounded.  To this extent 
only, the appeal is granted.

The claim for arthritis of the hands and right foot is not 
well-grounded, and the benefits sought on appeal are denied.

The claim for service connection for schizophrenia, paranoid 
type and major depression, recurrent, claimed as an acquired 
psychiatric disorder to include anxiety and depression, is 
well grounded.  To this extent only, the appeal is granted.

The claim of entitlement to special monthly pension by reason 
of need for aid and attendance of another person or by reason 
of being housebound due to disability is well grounded.  To 
this extent only, the appeal is granted.


REMAND

The veteran testified before the undersigned member of the 
Board in July 1999 that a "Dr. Gregory" treated him for and 
diagnosed him with arthritis within the year following his 
discharge from active service at VAMC Baton Rouge, Louisiana 
Rouge, and that X-rays were taken at VAMC New Orleans, 
Louisiana.

Arthritis that is diagnosed and manifested to a compensable 
degree within a year after discharge from active service is 
entitled to presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309 (1999). These records must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, knowledge of items generated by 
VA).

Because the claims of entitlement to service connection for 
PTSD and schizophrenia, paranoid type and major depression, 
recurrent, and of entitlement to special monthly pension by 
reason of need for aid and attendance of another person or by 
reason of being housebound due to disability are well 
grounded, VA has a duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

First, the veteran's service personnel records, his "201 
file," are not of record.  In addition, the RO has not 
requested verification of the veteran's stressors by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The veteran is advised that he must provide 
specific information concerning the events, dates, places, 
persons involved, and units involved for a meaningful search 
for, and verification of, information to be conducted.

Second, the veteran's service medical records may be 
incomplete.  The veteran testified before the undersigned 
member of the Board in July 1999 that he had been referred 
for psychiatric treatment while on active duty by his 
commanding officer, and that he had been treated.  Records of 
any such referral, and resultant psychiatric treatment, is 
not of record.

Third, the veteran also testified that he had received 
treatment while incarcerated in prison, including psychiatric 
treatment and the prescription of anti-psychotic medications.  
This is confirmed by post-incarceration medical treatment 
records of file.  The claims file shows that the RO attempted 
to obtain records of treatment the veteran received while a 
prisoner in the East Baton Rouge Parish Prison facility, in 
November 1997.  The facility responded, in December 1997, 
that it had no records of treatment accorded the veteran, but 
that the RO should "check Earl K. Long."  The file does not 
show the RO followed up on this.  The RO should make another 
attempt to procure these records.

Fourth, the veteran is now receiving SSA disability benefits.  
While the Court has not required the VA to obtain records of 
agencies outside VA and the service departments in cases 
where the veteran's claim is not well-grounded, in cases 
where the claim is well-grounded the records must be 
obtained.  Murincsak v. Derwinski, 2 Vet App. 363 (1992).  
Hence, these records must be obtained.

Finally, the Board notes that the regulations define a 
nursing home as any extended care facility which is licensed 
by a state to provide skilled or intermediate-level nursing 
care or that is approved for payment under 38 U.S.C.A. § 1742 
(West 1991).  38 C.F.R. § 3.2(z) (1999).  The claims file 
reflects that the veteran was hospitalized in May 1996 at 
Louisiana War Veterans Home and received an intermediate 
level of care.  However, it cannot be gleaned from the file 
whether or not the Louisiana War Veterans Home is licensed by 
the state of Louisiana or whether it has been approved for 
payment under the applicable code.  Moreover, the records of 
the veteran's treatment, including his discharge summary, are 
not present in the claims file before the Board.  Thus, it 
cannot be determined for what length of time the veteran was 
a patient at the Hospital, and the precise level of care he 
received.  These records must be obtained.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to verify the 
reported stressors.  If necessary, the RO 
should request from the veteran 
additional specific information 
concerning events during service that are 
considered to be stressors-including, 
but not limited to, his assignment to 
operate the forklift outside the base 
perimeter, the bus explosion, and what, 
if any, type of enemy fire the Cam Rahn 
Bay facility was exposed to at the time 
the veteran was stationed there.  The 
veteran should be advised that he must 
provide specific information concerning 
the events, dates, places, persons 
involved, and units involved for a 
meaningful search for, and verification 
of, information to be conducted.

2.  The RO should request USASCRUR to 
provide information to verify events 
claimed as stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  If 
the record does not contain adequate 
information to refer USASCRUR for 
stressor verification, the reason for the 
failure to refer the matter to USASCRUR 
should be noted in the record.  

3.  The RO should obtain pertinent 
information from the veteran's service 
personnel records ("201 file"), 
including proceedings of any disciplinary 
actions.

4.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all mental 
hygiene records, or records of 
psychiatric evaluation and/or treatment 
of the veteran during his active service 
in Vietnam and/or in connection with 
disciplinary actions.

5.  If the service personnel records, 
mental hygiene records, or additional 
service medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

6.  If the service personnel records, 
mental hygiene records, or service 
medical records are unavailable, the RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

7.  The RO should request that the SSA 
provide a legible copy of the decision 
that found the veteran disabled and 
legible copies of the supporting medical 
evidence used.

8.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his psychiatric 
disabilities.  In addition, the RO should 
procure duly executed authorization for 
the release of private medical records, 
where applicable.

9.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records, 
clinical medical records, mental hygiene 
records, and nursing reports of treatment 
accorded the veteran for his psychiatric 
and physical disabilities.  The RO should 
also request that VAMCs Baton Rouge and 
New Orleans, Louisiana, provide legible 
copies of all medical records and 
clinical medical records of treatment 
accorded the veteran for arthritis in 
1969 through 1972.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.  In 
particular, the RO should seek to obtain 
treatment records from the Earl K. Long 
facility referred to in the December 1997 
response from the city of Baton Rouge and 
parish of East Baton Rouge, and from the 
Louisiana War Veterans Home, and from 
VAMCs Baton Rouge and New Orleans, 
Louisiana.

10.  The RO should document whether the 
Louisiana War Veterans Home meets the 
regulatory definition of "nursing home" 
(38 C.F.R. § 3.2(z)).

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for arthritis of the hips and 
left foot, for PTSD, and for 
schizophrenia, paranoid type, and major 
depression, recurrent, claimed as an 
acquired psychiatric disorder.  The RO 
should also again review the veteran's 
claim for special monthly pension by the 
reason of need for aid and attendance of 
another person or by reason of being 
housebound due to disability. 

12.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






